Title: From Thomas Jefferson to Jean Baptiste Ternant, 29 February 1792
From: Jefferson, Thomas
To: Ternant, Jean Baptiste


          
            Sir
            Philadelphia Feb. 29. 1792.
          
          The bearer hereof, Mr. Dormoy, a citizen of the U.S. having an annuity on the hotel de Ville of Paris, which cannot be received but on a certificate of his life, complains that Mr. Oster the Consul of France for Virginia, has refused from personal motives, to give him such certificate. As he has come here from Williamsburg, to get this defect supplied, under recommendations to me from the Governor of Virginia; I take the liberty of troubling you with his case, in hopes that you will be so good as to give him the necessary certificate, or put him in the way of obtaining it.—I have the honor to be with the highest esteem & respect, Sir Your most obedt. & most humble servt.,
          
            Th: Jefferson
          
        